DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-30 are pending in the application, with claims 1-16 under consideration and claims 17-30 are withdrawn.
					Election/Restriction
 	Applicants’ election with traverse of Group I, claims 1-16, in the reply filed on 3/11/22, is acknowledged.  The traversal is on the ground(s) that the inventions between Groups I and II are not distinct and would not be a serious search or examination if restriction were not required.   Applicants argue that Group II claims 17-27 would not be a serious burden on the Examiner as substantially overlapping subject matter with Group I claims.   	This is not found persuasive because the inventions are classified under different classes, requiring a different field of search, and different search queries are required between the antimicrobial aspects of Group II and the different and alternative heating aspects of Group II claims 17-27.  Additionally, Group I and Group II claims are related as combination and subcombination.  Inventions in this relationship are considered distinct if (1) the combination does not require the particulars of the subcombination; and (2) the subcombination has utility by itself or in other combinations (See MPEP 806.05(c)).   	In the present case, Group II claims 17-27 and Group I claims 1-16 are considered distinct, as presented in the 2/18/22 Restriction Requirement.  	The requirement is still deemed proper and is therefore made FINAL.
 	Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/22.
	This application contains claims 17-30 drawn to an invention nonelected with traverse in the reply filed on 3/11/22.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack antecedent basis: 	 	In: claim 1,ll.12; “the eye”. 	The remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burkhart (US 6537308 A1) (as evidenced by “Wikipedia: Antimicrobials-Essential Oils”).

	As to claim 1, Burkhart discloses an eye compress 11 (as mask 11; Fig.2 Col.3,ll.48-49 configured to deliver moist heat therapy to at least one eye of a patient [where eye compress/mask 11 with bags containing therapeutic materials for the eye region Col.2,ll.66, to Col.3,ll.2; with hot elements Col.4,ll.11-13, 27; where holding bags 31/33 provided with heated material to apply heat by eye compress Col.3,ll.44-45, e.g., but not limited to, including a hot element to heat tissues including eyes Col.4,ll.11-13,],

    PNG
    media_image1.png
    519
    637
    media_image1.png
    Greyscale
 	the eye compress 11 comprising:  	(a) at least one eye coverage portion 15/17-27/29;31/33 having a front side (proximal Fig.2) and an opposite back side (distal Fig.2); wherein the front/proximal side is configured for contact with the patient’s body when the eye compress is worn [as combination of: eye patch regions 15, 17 Fig.1,2 Col.3,ll.50; having pocket means 27,29 Fig.2 Col.3,ll.63-64 holding bags 31,33 [Fig.2] having antimicrobial essential oils in Fig.2 Col.4,ll.65 for detachable placement within the at least one receiver 27,29 Fig.2 Col.4,ll.65-66, the at bag 31, 33 configured for delivery of treatment to the eye as placed against the eye Col.4,ll.65, to Col.5,ll.1; Col.2,ll.66, to Col.3,ll.2].],  	(b) at least one securing strap 19,21 affixed to at least one eye coverage portion [as head strap with strap sides 19,21 forming a continuous loop Fig.2 Col.4,ll.17-18, 22-24 for securing to the patient Col.4,ll.23-25; comprising an elastic material Col.4,ll.22, and is adjustable Col.4,ll.20]; 	wherein the (a) at least one eye coverage portion at least partially comprises: 		(a)(i) a moisture-permeable antimicrobial material enclosing  		(a)(ii) a fill material [as moisture permeable material  		(where antimicrobial and fill materials provided as:within bags 31,33 Fig.2 Col.4,ll.36-51,65) allowing egress and permeability of moisture and/or vapor Col.3,ll.21-24; the fill material including woven material, such as silk, nylon, satin, fabric, and/or cotton Col.3,ll.31-34; and the antimicrobial material comprising antimicrobial essential oils as: bay, cinnamon, clove, and/or thyme oils Col.4,ll.40, 42-43, 51, where these oils are well-known in the art before the effective filing date to be antimicrobial, according to broadest reasonable interpretation, as evidenced by p.4 of Wikipedia, Antimicrobials: essential oils, citing references: 24 (1998) and 25 (2003); NPL attached and cited in 892]; and  		(a)(iii) a recessed area (within pockets 27,29 on at least the front side of the at least one eye coverage portion [pockets 27,29 holding bags 31,33 Fig.2 Col.3,ll.63-64],  	whereby the fill material is configured to:  		absorb and release moisture through the moisture-permeable anti-microbial material [as mesh material allowing egress and permeability of moisture and/or vapor Col.3,ll.21-24 such as silk, nylon, satin, fabric, and/or cotton Col.3,ll.31-34]; and  		delivering moist heat therapy to the eye area of the patient [where holding bags 31/33 provided with heated material along with the antimicrobial material/oil (as presented above) to apply moist heat by eye compress Col.3,ll.44-45].
	As to claim 2, Burkhart discloses that the eye compress comprises two independent eye coverage portions [as eye patch regions 15 and17] and a flexible nose bridge coupled between the two eye coverage portions [where nose bridge as portion of frontal element 13 connecting eye coverage portions 15 and 17 included in frontal element 13 as unitary element 13 Fig.1,2 Col.3,ll.49-51] .
 	As to claim 3, Burkhart discloses that the flexible nose bridge is adjustable in length [as part of eye compress material made of flexible material, as necessarily adjustable at least in part according to broadest reasonable interpretation, between eye portions/patch regions 15 and 17 Col.3,ll.54; with material as cotton, wool, or woven Col.3,ll.52-53].

 	As to claims 7-9, Burkardt teaches wherein the compress further comprises a moisture-impermeable material including nylon/PE (nylon and/or polyester Col.4,ll.64-65 as non-woven Col.3,ll.53) configured to at least partially prevent moisture transmission from the fill material in a first direction (distal Fig.2), whereby moisture from the fill material is substantially directed toward the patient in a second direction (proximal Fig.2) generally opposite the first direction and where material is between the fill material and the back side of the eye coverage portion (as presented above) [where compress has permeability for eye contact/delivery of heat and vapor Col.5,ll.24 and oils as gas and heat permeable from compress bags 31,33 Col.6,ll.24-34 provided in pockets 15,17 for contact with eye Col.3,ll.20-28,63-65; Col.4,ll.4-16; and where distal side of pockets can include non-woven nylon or polyester which provided between fill material and back side of eye portion would necessary at least partially prevent moisture transmission from the fill material in a first direction as the distal direction Fig.2].

	As to claim 10, Burkardt discloses wherein the moisture-permeable antimicrobial material comprises an elastic fabric, an antimicrobial fabric, and a regular fabric (as comprising elastic (e.g., cotton), antimicrobial (with antimicrobial oils as presented above); and regular fabrics Col.3,ll.32-34).

 	As to claim 14, Burkardt teaches wherein the recessed area is formed by stitching together the front side and back side of the eye coverage portion (as sealed cloth bags sewn into a closed bag Col.3,ll.35-36).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
 	Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart in view of Cargill (US 2005/0118383 A1).
 	As to claims 4-5 and 11, Burkhart does not teach wherein: 	(as per claim 4) the fill material comprises a hydrophilic zeolite [] (as per claim 5) comprising granules loosely contained within the moisture permeable anti-microbial material; and  	(as per claim 11) the antimicrobial fabric comprises yarn comprising silver particles.	However, Cargill teaches a multi-layer structure for use in personal treatment devices (Abstract) including eye masks [0052],ll.7 that are capable of being used as an eye compress (according to broadest reasonable interpretation), the eye mask as the treatment device comprising a skin-facing fabric inner layer 12 and a non-skin-facing fabric outer layer 26; Fig. 1; [0042] comprising fabric as treated yarns to add other antimicrobial properties [0054],ll.4-6; wherein:  	 	(as per claims 4 and 5) the fill material comprises a hydrophilic zeolite [0054],ll.5 (as per claim 5) comprising granules loosely contained within the moisture permeable anti-microbial material (as provided as zeolite as a hydrophobic and granular material provided in the treated yarns/fabric [0054],ll.5; and 	 	(as per claim 11) the fabric inner and/or outer layers may incorporate silver threads or silver coated yarns [0054],ll.4-6;  	 	in order to provide additional anti-microbial properties to the fabric layers [0054],ll.4-6.  	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the antimicrobial fabric of the eye compress of Burkhardt with the zeolite and/or silver yarn/fabric of Cargill, and one of skill would have been motivated to do so, in order to provide additional anti-microbial properties to the fabric layers.  	As to claim 6 (depending from claim 4), Burkardt discloses wherein the fill material at least partially comprises an antimicrobial material (as presented above for claim 1).

 	Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart.
	As to claims 12-13, Burkardt discloses wherein the moisture-permeable antimicrobial material comprises an elastic fabric, an antimicrobial fabric, and a regular fabric (as comprising elastic (e.g., cotton), antimicrobial (with antimicrobial oils as presented above for claim 1); and regular fabrics Col.3,ll.32-34). 	Burkardt does not teach wherein the moisture-permeable antimicrobial material comprises 5-15 or 10% elastic fabric, 25-35 or 30% antimicrobial material, and 50-70 or 60% regular fiber. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a combination of the recited ranges of components, and one of skill would have been motivated to do so, wherein differences in properties, such as percentage of components, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties are critical.  MPEP 2144.05.

	As to claims 15-16, Burkardt teaches wherein the recessed area is formed by stitching together the front side and back side of the eye coverage portion (as sealed cloth bags sewn into a closed bag Col.3,ll.35-36). 	Burkardt does not teach wherein the stitching of the recessed area extends a length of between 5 mm and 15 mm; or wherein the length of the stitching is about 10 mm. 	However, It would have been obvious for one of ordinary skill in the art before the effective filing date, to optimize the relative dimensions of the recessed area and stitching lengths, and one of skill would have been motivated to do so, in order to provide suitable dimensions for use of the eye compress on the eyes of the patient, and since finding optimum relative dimensions of the angle, depending on its intended use, is within the skill of those skilled in the art, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). 
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-9, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-4,8, 10-11, 18, and 22 of US Patent Application No. 16,107200 (‘200).   	This is a provisional rejection because the claims have not yet issued.
	As to Claims 1-9, 11, and 14, claims 1-4,8, 10-11, 18, and 22 of ‘200 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
1
2
3
4
5
6
7
8
9
11
14
‘200
1,2,
3,8,10,11
18
1
22
18,22
22
1
1
2
4
4

 	The differences between present claims and the claims of ‘200 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘200 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘200 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘200 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781